MEMORANDUM **
Mondre K. Belle, an Arizona state prisoner, appeals pro se from the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, see Toguchi v. Chung, 391 F.3d 1051,1056 (9th Cir.2004), and we affirm.
The district court properly granted summary judgment because Belle failed to raise a genuine issue of material fact as to whether defendants were deliberately indifferent in treating Belle’s medical conditions related to his spine. See id. at 1058. The record reveals a difference of medical opinion, and there is no evidence that the treatment provided was medically unacceptable under the circumstances or that defendants chose the course of treatment in conscious disregard of an excessive risk to Belle’s health. See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.1996) (explaining that difference of medical opinion may amount to deliberate indifference only if the prisoner shows that “the course of treatment was medically unacceptable under the circumstances” and defendants “chose this course in conscious disregard of an excessive risk to [the prisoner’s] health”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.